Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The following office action is in response to the amendment filed 6/7/2022. Claims 1-9 are pending in the application. Claims 7-9 are withdrawn. Claims 1-6 are rejected as set forth below.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
The drawings must show every feature of the invention specified in the claims.  Therefore, the imprint of claims 1, 3, 4, 5, and 6 must be shown with appropriate reference character or the feature(s) canceled from the claim(s).  No new matter should be entered.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The number of the drawings is incorrect. The drawings now skip Figures 9-13 and 15. 
Per the MPEP 608.02 and 37 C.F.R. 1.84 drawing standards:
 (1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 13 of U.S. Patent No. 9,175,509 in view of PG Pub. US 2013/0276996 A1 – Huang et al., hereinafter Huang. 

Regarding claim 1. (Original):
Clarren teaches a screen product (Claims 1, 13) comprising: 
a screen (Claims 1, 13) configured to be removably received by a frame (Claims 1, 13), the screen comprising: 
a plurality of longitudinal threads (Claims 1, 13) that extend along a first direction; and 
a plurality of widthwise threads (Claims 1, 13) that extend along a second direction that is perpendicular (Claims 1, 13) to the first direction; 
wherein the longitudinal threads and the widthwise threads are weaved to form a mesh that includes a first pattern configured to achieve a first transparency (Claims 1, 13),
wherein the longitudinal threads and the widthwise threads comprise vinyl coated fiberglass yarn (column 4, lines 29-39) and
wherein the screen product is configured to be used in a door or window opening (Claims 1, 13) to provide a visible indication (Claims 1, 13) of presence of the screen product due to differences in light attenuation (Claims 1, 13) by the first and second transparencies and not due to color or hue of the screen product.
Clarren does not teach an imprint;
 wherein the imprint comprises vinyl, and the imprint is bonded to the longitudinal threads and the widthwise threads via melting of the vinyl in the imprint and the vinyl coating of the longitudinal threads and the widthwise threads to form the screen into an integrated product
wherein the longitudinal threads and the widthwise threads are configured to achieve a first transparency and the imprint achieves a second transparency that is different from the first transparency; 
wherein the first and second transparencies are operable to produce a visually perceptible difference based on a change in density between the first pattern, formed by the longitudinal threads and the widthwise threads, and the imprint.
However, Huang teaches an imprint (Paragraph [0011]); 
wherein the imprint comprises a thermoplastic (Paragraph [0031]), and the imprint is bonded to the longitudinal threads and the widthwise threads via melting of the vinyl in the imprint and the vinyl coating of the longitudinal threads and the widthwise threads to form the screen into an integrated product (paragraph [0034]);
wherein the imprint achieves a second transparency that is different from the first transparency; wherein the first and second transparencies are operable to produce a visually perceptible difference between the first and second transparencies based on a change in density between the first pattern, formed by the longitudinal threads and the widthwise threads, and the imprint when the screen product is viewed (Paragraph [0033]; the mesh screen assembly 100 is capable of providing different visibilities therethrough when viewing from the front and back sides, respectively. As such, the size of each of the apertures 40 can be designed to allow a person standing at the front side of the mesh screen assembly 100 to be able to see through the apertures 40 in the mesh screen assembly 100, and to prevent a person standing at the back side of the mesh screen assembly 100 from being able to see through the apertures 40 in the mesh screen assembly 100.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screen product of primary reference Clarren with the imprint of secondary reference Huang. One of ordinary skill in the art would have been motivated to make this modification in order to arrive at a low-cost, mass-producible screen product (Huang [0008], referring to [0006] and [0007]).
While Huang discloses a thermoplastic film, it would have been obvious to make the thermoplastic film specifically be vinyl as it is known for its durability. Such a modification would have been obvious to one having ordinary skill in the art before the effective filing date of the invention. 

Regarding claim 2. (Original):
The combination of Clarren and Huang teaches all limitations of claim 1.
Furthermore, Clarren teaches a frame (Claim 1) that defines an exterior portion.

Regarding claim 3. (Original):
The combination of Clarren and Huang teaches all limitations of claim 1.
Furthermore, Clarren teaches that the imprint has a variation in density (Claim 8).

Regarding claim 4. (Original):
The combination of Clarren and Huang teaches all limitations of claim 1.
However, Clarren does not teach that the imprint is bonded to the screen using a heat set.
However, Huang teaches that the imprint is bonded to the screen using a heat set (Fig 6).
	
Regarding claim 5. (Original):
The combination of Clarren and Huang teaches all limitations of claim 1.
Furthermore, Huang teaches that the imprint is chemically bonded to the screen (Fig 6).
(However, Huang would not have taught this except that the applicant redefined the term “chemically bonded” to mean “melted together” in Paragraph [0045] of the applicant’s specification.)

Regarding claim 6. (Original):
Clarren teaches a screen product (Claims 1, 13) comprising: 
a screen (Claims 1, 13) configured to be removably received by a frame Claims 1, 13), the screen comprising: 
a plurality of longitudinal threads (Claims 1, 13) that extend along a first direction; and 
a plurality of widthwise threads (Claims 1, 13) that extend along a second direction that is perpendicular (Claims 1, 13) to the first direction, wherein the longitudinal threads and the widthwise threads are weaved to form a mesh (Claims 1, 13) that includes a first pattern (Claims 1, 13) configured to achieve a first transparency (Claims 1, 13), 
wherein the longitudinal threads and the widthwise threads comprise vinyl coated fiberglass yarn (column 4, lines 29-39) and
wherein the screen product is configured to be used in a door or window opening to provide a visible indication (Claims 1, 13) of presence of the screen product due to differences in light attenuation (Claims 1, 13) by the first and second transparencies and not due to color or hue of the screen product.
Clarren does not teach an imprint that is different from the first pattern and configured to achieve a second transparency that is different from the first transparency; 
wherein the imprint comprises a vinyl and the imprint is bonded to the longitudinal threads and the widthwise threads via melting of the vinyl in the imprint and the vinyl coating of the longitudinal threads and the widthwise threads to form the screen into an integrated product;
wherein the first and second transparencies are operable to produce a visually perceptible difference between the first and second transparencies when the screen product is viewed.
However, Huang teaches the mesh (Paragraph [0008]) includes an imprint (Paragraph [0011]) that is different from the first pattern and configured to achieve a second transparency that is different from the first transparency, wherein the imprint comprises a thermoplastic (Paragraph [0031]), and the imprint is bonded to the longitudinal threads and the widthwise threads via melting of the vinyl in the imprint and the vinyl coating of the longitudinal threads and the widthwise threads to form the screen into an integrated product (paragraph [0034]);
the mesh screen assembly 100 is capable of providing different visibilities therethrough when viewing from the front and back sides, respectively. As such, the size of each of the apertures 40 can be designed to allow a person standing at the front side of the mesh screen assembly 100 to be able to see through the apertures 40 in the mesh screen assembly 100, and to prevent a person standing at the back side of the mesh screen assembly 100 from being able to see through the apertures 40 in the mesh screen assembly 100.); 
wherein the first and second transparencies are operable to produce a visually perceptible difference (Paragraph [0033] between the first and second transparencies when the screen product is viewed based on a change in density between the first pattern, formed by the longitudinal threads and the widthwise threads, and the imprint.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imprint of primary reference Clarren with the imprint of secondary reference Huang. One of ordinary skill in the art would have been motivated to make this modification in order to arrive at a low-cost, mass-producible screen product (Huang [0008], referring to [0006] and [0007]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 9,175,509 – Clarren et al., hereinafter Clarren. in view of PG Pub. US 2013/0276996 A1 – Huang et al., hereinafter Huang.

Regarding claim 1. (Original):
Clarren teaches a screen product (Column 1, line 27) comprising: 
a screen (Column 1, line 28) configured to be removably received by a frame, the screen comprising: 
a plurality of longitudinal threads (Column 1, line 29; Claims 1, 13) that extend along a first direction; and 
a plurality of widthwise threads (Column 1, line 30; Claims 1, 13) that extend along a second direction that is perpendicular (Column 1, line 31) to the first direction; 
wherein the longitudinal threads and the widthwise threads are weaved to form a mesh that includes a first pattern configured to achieve a first transparency (Column 1, line 34),
wherein the longitudinal threads and the widthwise threads comprise vinyl coated fiberglass yarn (column 4, lines 29-39) and
wherein the screen product is configured to be used in a door or window opening (Fig 1, 14) to provide a visible indication (Column 1, line 22) of presence of the screen product due to differences in light attenuation (Column 12, line 10) by the first and second transparencies and not due to color or hue of the screen product.
Clarren does not teach wherein the imprint comprises vinyl, and the imprint is bonded to the longitudinal threads and the widthwise threads via melting of the vinyl in the imprint and the vinyl coating of the longitudinal threads and the widthwise threads to form the screen into an integrated product
wherein the longitudinal threads and the widthwise threads are configured to achieve a first transparency and the imprint achieves a second transparency that is different from the first transparency; 
wherein the first and second transparencies are operable to produce a visually perceptible difference based on a change in density between the first pattern, formed by the longitudinal threads and the widthwise threads, and the imprint.
However, Huang teaches an imprint (Paragraph [0011]); 
wherein the imprint comprises a thermoplastic (Paragraph [0031]), and the imprint is bonded to the longitudinal threads and the widthwise threads via melting of the vinyl in the imprint and the vinyl coating of the longitudinal threads and the widthwise threads to form the screen into an integrated product (paragraph [0034]);
wherein the imprint achieves a second transparency that is different from the first transparency; wherein the first and second transparencies are operable to produce a visually perceptible difference between the first and second transparencies based on a change in density between the first pattern, formed by the longitudinal threads and the widthwise threads, and the imprint when the screen product is viewed (Paragraph [0033]; the mesh screen assembly 100 is capable of providing different visibilities therethrough when viewing from the front and back sides, respectively. As such, the size of each of the apertures 40 can be designed to allow a person standing at the front side of the mesh screen assembly 100 to be able to see through the apertures 40 in the mesh screen assembly 100, and to prevent a person standing at the back side of the mesh screen assembly 100 from being able to see through the apertures 40 in the mesh screen assembly 100.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screen product of primary reference Clarren with the imprint of secondary reference Huang. One of ordinary skill in the art would have been motivated to make this modification in order to arrive at a low-cost, mass-producible screen product (Huang [0008], referring to [0006] and [0007]).
While Huang discloses a thermoplastic film, it would have been obvious to make the thermoplastic film specifically be vinyl as it is known for its durability. Such a modification would have bene obvious to one having ordinary skill in the art before the effective filing date of the invention. it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 2. (Original):
The combination of Clarren and Huang teaches all limitations of claim 1.
Furthermore, Clarren teaches a frame (Column 1, line 28) that defines an exterior portion.

Regarding claim 3. (Original):
The combination of Clarren and Huang teaches all limitations of claim 1.
Furthermore, Clarren teaches that the imprint has a variation in density (Fig 6B, 10, 12).

Regarding claim 4. (Original):
The combination of Clarren and Huang teaches all limitations of claim 1.
However, Clarren does not teach that the imprint is bonded to the screen using a heat set.
However, Huang teaches that the imprint is bonded to the screen using a heat set (Fig 6).
	
Regarding claim 5. (Original):
The combination of Clarren and Huang teaches all limitations of claim 1.
Furthermore, Huang teaches that the imprint is chemically bonded to the screen (Fig 6).
(However, Huang would not have taught this except that the applicant redefined the term “chemically bonded” to mean “melted together” in Paragraph [0045] of the applicant’s specification.)

Regarding claim 6. (Original):
Clarren teaches a screen product (Column 12, line 54) comprising: 
a screen (Column 12, line 55) configured to be removably received by a frame (Column 12, line 55), the screen comprising: 
a plurality of longitudinal threads (Column 12, line 57) that extend along a first direction; and 
a plurality of widthwise threads (Column 12, line 58) that extend along a second direction that is perpendicular (Column 12, line 59) to the first direction, wherein the longitudinal threads and the widthwise threads are weaved to form a mesh (Column 12, line 61) that includes a first pattern (Column 12, line 62) configured to achieve a first transparency (Column 12, line 62), 
wherein the longitudinal threads and the widthwise threads comprise vinyl coated fiberglass yarn (column 4, lines 29-39) and
wherein the screen product is configured to be used in a door or window opening to provide a visible indication (Column 13, line 6) of presence of the screen product due to differences in light attenuation (Column 12, line 10) by the first and second transparencies and not due to color or hue of the screen product.
Clarren does not teach wherein the imprint comprises vinyl, and the imprint is bonded to the longitudinal threads and the widthwise threads via melting of the vinyl in the imprint and the vinyl coating of the longitudinal threads and the widthwise threads to form the screen into an integrated product
wherein the longitudinal threads and the widthwise threads are configured to achieve a first transparency and the imprint achieves a second transparency that is different from the first transparency; 
wherein the first and second transparencies are operable to produce a visually perceptible difference based on a change in density between the first pattern, formed by the longitudinal threads and the widthwise threads, and the imprint.
However, Huang teaches an imprint (Paragraph [0011]); 
wherein the imprint comprises a thermoplastic (Paragraph [0031]), and the imprint is bonded to the longitudinal threads and the widthwise threads via melting of the vinyl in the imprint and the vinyl coating of the longitudinal threads and the widthwise threads to form the screen into an integrated product (paragraph [0034]);
wherein the imprint achieves a second transparency that is different from the first transparency; wherein the first and second transparencies are operable to produce a visually perceptible difference between the first and second transparencies based on a change in density between the first pattern, formed by the longitudinal threads and the widthwise threads, and the imprint when the screen product is viewed (Paragraph [0033]; the mesh screen assembly 100 is capable of providing different visibilities therethrough when viewing from the front and back sides, respectively. As such, the size of each of the apertures 40 can be designed to allow a person standing at the front side of the mesh screen assembly 100 to be able to see through the apertures 40 in the mesh screen assembly 100, and to prevent a person standing at the back side of the mesh screen assembly 100 from being able to see through the apertures 40 in the mesh screen assembly 100.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screen product of primary reference Clarren with the imprint of secondary reference Huang. One of ordinary skill in the art would have been motivated to make this modification in order to arrive at a low-cost, mass-producible screen product (Huang [0008], referring to [0006] and [0007]).
While Huang discloses a thermoplastic film, it would have been obvious to make the thermoplastic film specifically be vinyl as it is known for its durability. Such a modification would have bene obvious to one having ordinary skill in the art before the effective filing date of the invention. it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Clarren and Huang do not teach the combination of materials and method as recited in claim 1, the examiner respectfully disagrees. As shown above, Clarren teaches that the longitudinal and widthwise threads comprise vinyl coated fiberglass, while Huang teaches that the imprint is a thermoplastic (which would be obvious to make vinyl) to one having ordinary skill in the art. As such, the claimed limitations are met. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634